Per Curiam,
The first and second specifications do not conform to the rules of court, and for this reason will not be considered. The third, fourth, and fifth specifications allege errors in the general charge of the court. A careful examination of the charge as a whole fails to disclose error in the portions complained of.
We think the qualification of the plaintiff’s first point was proper. See sixth specification. The point as put was affirmed, but the court further instructed the jury that if in addition to theefacts stated in the point the jury find the further fact, that the interest or profit claimed by Winslow was acquired by him after making known all material facts.to, and by the consent of Kramer prior to said sale, they should disregard the point. While this is not the precise language, it is the legal effect of the instruction. We cannot see error in this.
The seventh specification alleges error in the general charge as a whole; that it tended to and did mislead the jury, in that the court submitted to the jury facts of which there was no evidence, and submitted questions for the consideration of the jury that were admitted by the defendant himself on the witness stand.
We have already said that we failed to find error in the general charge as a whole. An examination of the testimony does not show that the learned judge submitted to the jury facts of which there was no evidence, and we are unable to see that the submission of facts admitted by the defendant did the latter any harm, if they were so submitted.
The eighth specification is involved in the seventh and does not require discussion.
Judgment affirmed.